IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Sabatini,                         :
                   Appellant             :
                                         :   No. 668 C.D. 2019
            v.                           :
                                         :   Argued: February 13, 2020
Zoning Hearing Board of Fayette          :
County, Pennsylvania                     :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
JUDGE McCULLOUGH                                        FILED: April 24, 2020


            Andrew Sabatini (Landowner) appeals from the April 29, 2019 order of
the Court of Common Pleas of Fayette County (trial court) affirming Resolution 17-
11 (Resolution) of the Zoning Hearing Board of Fayette County (Board), which
denied Landowner’s petition requesting the Board to reverse the decision of a
Planning/Zoning Technician (Technician) who issued an enforcement notice (Notice)
against Landowner for keeping agricultural animals on property that is zoned
residential. For the following reasons, we reverse.


                                    Background
            Landowner is the owner of property consisting of 1.85 acres, located at
120 Fawn Lane, Acme, Fayette County, Pennsylvania (Property).            (Reproduced
Record (R.R.) at 15a-16a, Notes of Testimony (N.T.) at 10-11.) The Property is
zoned as an “R-1” district, which is described by the Fayette County Zoning
Ordinance (Ordinance) as a “Moderate Density Residential District.” Ordinance,
Article II §1000-200. (Board Finding of Fact (F.F.) No. 7.) By letter dated March
16, 2017, the Technician issued the Notice to Landowner stating that the Property
was in violation of Article II §1000-2031 and Article III §1000-301.1 of the
Ordinance. (R.R. at 1a; F.F. No. 1.) Specifically, the Notice cited Landowner solely
for “[k]eeping agricultural animals on property that is zoned as residential,” and
required him to remove all “agricultural” animals from the Property. (R.R. at 1a; F.F.
Nos. 1-2.) Landowner appealed the Notice and a hearing was held before the Board
on May 10, 2017. (R.R. at 5a; F.F. Nos. 3, 5.)
                Landowner testified at the hearing. Landowner testified he has resided
at the Property for approximately four-and-a-half years and that he has had eighteen
pet chickens, including one rooster (chickens, collectively), on the Property for four
of those years.       (R.R. at 16a, N.T. at 11.)           Landowner testified that he never
advertised for sale chicken eggs, meat, or feathers, and that he never sold, butchered,
or ate any of the chickens. (R.R. at 18a, N.T. at 13.) He explained that the chickens
have names and are not confined full-time like a “commercial operation.” (R.R. at
20a, N.T. at 15.) Landowner explained that most of the time the chickens were kept
in their coop, but when let out to roam free were watched by him or his family
members. (R.R. at 19a, N.T. at 14.) Landowner stated that he attempted to keep the
chickens off the neighbor’s property and put a fence up to keep them from leaving the
Property. Id.
                Theresa Sabatini (Mrs. Sabatini), Landowner’s wife, also testified. Mrs.
Sabatini explained that the chickens are kept in a coop and are treated as pets. (R.R.
at 31a, 34a, N.T. at 26, 29.) Mrs. Sabatini explained that the chickens are fully

      1
          Article II §1000-203 of the Ordinance prescribes prohibited and permitted uses by district.



                                                  2
confined in the coop and that they cannot get out on their own. (R.R. at 43a, N.T. at
38.) Mrs. Sabatini further explained that a complaint was made by her neighbors, Mr.
and Mrs. Sosko (Soskos, collectively), when the chickens were first acquired;
however, Landowner was never cited and a fence was subsequently placed between
the properties. (R.R. at 38a, N.T. at 33.) Mrs. Sabatini explained that everything was
“quiet” for the next three years until the Soskos’ dog came onto the Property and
killed six chickens. (R.R. at 39a, N.T. at 34.) Mrs. Sabatini also explained that her
family does not sell eggs or feathers, eat the chickens, or advertise them for sale.
(R.R. at 45a, N.T. at 40.) Landowner and Mrs. Sabatini’s children also testified that
the chickens were treated as pets. (R.R. at 55a-56a, N.T. at 50-51.)
             Steve Stanish (Mr. Stanish), a certified poultry technician for the
Pennsylvania Department of Agriculture and the head of the Uniontown Poultry
Association, also testified. (R.R. at 58a, N.T. at 53.) Mr. Stanish testified that he
believed that the chickens were owned as pets and were not used for a separate
purpose. (R.R. at 61a, N.T. at 56.) He explained that he had no concern about
chickens being on the Property. Id.
             Mrs. Sosko also testified. She explained that her property is 100 feet
away from Landowner’s Property. (R.R. at 68a, N.T. 63.) She stated that she has
well water, and is concerned that the chickens defecating on her property will
contaminate her water. (R.R. at 69a, N.T. at 64.) She also testified that the chickens
go on her porch, run through her front yard, and walk through her car port. Id. Mrs.
Sosko further explained that the chickens defecate on her front and back porch where
her children and grandchildren play. Id.




                                           3
             Following the hearing, the Board adopted the Resolution which upheld
the Notice. (R.R. at 146a.) The Board issued the following, relevant, findings of
fact:

         6. During said hearing, the testimony was undisputed that the
            Sabatinis do in fact keep [seventeen] chickens and one
            rooster on their [P]roperty. It was also undisputed that
            these chickens and rooster live outside in a cage, not in the
            Sabatinis’ home. Furthermore, the testimony showed that
            the Sabatinis take the chickens out of the cage daily and
            allow the chickens to run freely. Occasionally, the chickens
            go onto the [P]roperty of their neighbors. The rooster
            crows at various times throughout the day, and not just in
            the morning.

         7. The [P]roperty in question is zoned Residential, R-1.
            According to . . . Article II §1000-203 [of the Ordinance],
            there is no provision [that] permit[s] any agricultural uses in
            an R-1 zoned property.

                                         ***

         11. The Board is compassionate [to] the fact that this particular
            family genuinely loves their [sic] chickens and have no
            reason not to believe that this particular family considers
            each and every one of these chickens as a family pet.

         12. These emotional ties to the animals do not change the fact
            that these animals cannot be kept in a [Residentially] Zoned
            property. To permit an exception to this family would
            create a dangerous precedent in that livestock and poultry
            would essentially be permissible in all property zones,
            provided the landowner thought them to be pets.

(F.F. Nos. 6-7, 11-12.)




                                           4
              The Board also made conclusions of law. The Board concluded that the
Ordinance does not specifically define “agricultural uses,”2 but references poultry
within Article III §1000-301.1 of the Ordinance, which describes the technical
limitations of agriculture and land use, such as lot size, setback, and compliance with
other state law, and thus, the keeping of chickens is an agricultural use because of
their mention in that section of the Ordinance. (F.F. Nos. 8-9.) Additionally, the
Board concluded that while domesticated animals, such as dogs and cats, are
permitted to be kept in an R-1 zone, the number of animals that can be kept is limited,
and therefore, the Ordinance does not permit the keeping of 18 chickens. (F.F. No.
13.) Furthermore, the Board stated that under Buck Hill Falls Company v. Clifford
Press, 791 A.2d 392 (Pa. Super. 2002), where livestock, animals, or poultry are
prohibited from being kept on certain property, the keeping of chickens is prohibited,
even if they are considered pets. (F.F. No. 14.)
              On December 28, 2017, Landowner appealed the Resolution to the trial
court. (R.R. at 150a.) On January 11, 2019, the trial court held a hearing. (R.R. at
176a.) The trial court heard arguments from the parties, but did not take additional
evidence.     Landowner argued that the Ordinance does not specifically prohibit
chickens from being kept in a residentially zoned area; that, contrary to the Board’s
determination, the Ordinance expressly defines the term “agriculture,” restricting it to
activity that is “commercial” in nature,3 and because Landowner was not engaged in

       2
        Contrary to the Board’s statement, “agriculture” is defined in Article I §1000-108 of the
Ordinance, which is discussed at length below.

       3
         The definitional section of the Ordinance, Article I §1000-108, defines “agriculture,” in
relevant part, as “[t]he commercial production and preparation for market of crops, livestock and
livestock products.”




                                                5
commercial agriculture, the Ordinance does not apply; and, alternatively, that the
chickens are pets, which is a permissible accessory use. (R.R. at 179a-82a, Notes of
Argument (N.A.) 5-7.) Contrariwise, the Board argued that chickens are included
under the Ordinance’s provision outlining technical and dimensional and
topographical requirements for an agricultural use, and therefore, are prohibited in a
residentially zoned area, and that the chickens are not considered to be pets under the
Ordinance.4 (R.R. at 185a-86a, N.A. 10-11.)

      4
          Article III §1000-301.1 of the Ordinance provides in full:

                A. The Minimum lot size is 80,000 square feet.

                B. Any permitted structure, pen, corral or other enclosure for the
                shelter or confinement of livestock or poultry shall be located not less
                than 150 feet from any lot line provided, however, that normal farm
                fencing shall be permitted in accordance with Subsection C.

                C. Perimeter fences shall be constructed around all fields and
                meadows that are used for livestock grazing, feeding and similar
                activities. The perimeter fence can be located on the property line.
                The fencing is for the management of keeping animals confined and
                predators off the property.

                D. With the exception of a residential, agricultural, public or semi-
                public building, no use shall be located within 300 feet of a dwelling
                or principal building classified as public or semi[-]public building
                except that the [Board] may allow a use within the required 300 feet
                upon written consent of the owner of the adjacent dwelling or
                public/semi-public building.

                E. Agricultural operations shall be in accordance with the
                [Pennsylvania] Municipalities Planning Code [Act of July 31, 1968,
                P.L. 805, as amended, 53 P.S. §§10101 - 11202] statute(s) that
                governs the production of crops, livestock and livestock operations.

                F. The aggregate floor area of all structures on a lot shall not exceed
                the maximum building coverage. . . .
(Footnote continued on next page…)

                                                   6
              On April 29, 2019, the trial court issued an order denying Landowner’s
appeal and affirming the Resolution. (R.R. at 219a.) The trial court concluded that
evidence existed to support the Board’s determination that Landowner was in
violation of the Ordinance by keeping the chickens on his residentially zoned
property. (Trial court op. at 6.) The trial court concluded that agriculture is not a
permitted use in an R-1 area. Id. The trial court concluded that its reading of the
term “agriculture,” as located in the definitions section of the Ordinance at Article I
§1000-108, demonstrates that the word “commercial” only applies to the “production
and preparation for market of crops,” and does not pertain to livestock or livestock
products. (Trial court op. at 7.) The trial court also concluded that the keeping of


(continued…)


              G. The maximum length of any building shall be 200 feet when [the]
              intent is to store farm equipment. The maximum length for buildings
              and width for buildings used for agricultural purposes shall be 400
              feet for each of the length and width.

              H. A legally operating farm is permitted to advertise premise-
              produced products for sale from agricultural activities only.
              Advertising for businesses or activities located off the property shall
              not be permitted.

              I. The use of property in A-1, R-A, and C-1 for 4-H is an accessory
              use to the principal use (residential). A lot created and approved after
              the adoption of this Ordinance is a minimum of 80,000 square feet. A
              lot legally existing prior to that adoption of Ordinance in the A-1, R-
              A and C-1 zoning districts shall permit 4-H use as an accessory use.
              The size of the Shelter for housing shall not exceed 12x12 structure,
              with a setback of 30’ front, 25’ side, and 30’ rear. Any structure
              greater than 12x12 shall meet Subsection B.

Ordinance, Article III §1000-301.1.



                                                 7
chickens as pets was not a customary and incidental use of the residential Property.
(Trial court op. at 8-7.) Landowner subsequently appealed to this Court. Id.


                                           Discussion
              On appeal,5 Landowner purports to raise numerous issues. However,
Landowner essentially raises the following two issues: whether keeping chickens as
pets meets the definition of agriculture under the Ordinance, and therefore, is not
permitted in an R-1 zoned district; and whether the keeping of chickens is a permitted
accessory use.6 In support of his position, Landowner argues that he was not engaged
in commercial agriculture pursuant to Article I §1000-108 of the Ordinance because
there is no definition of livestock in the Pennsylvania Municipalities Planning Code
or the Ordinance; chickens do not qualify as livestock; and there was no evidence that
Landowner was engaged in commercial activity with regard to the chickens.
Landowner argues alternatively that the chickens are solely pets, which are a
permitted accessory use in the R-1 zone.               Further, Landowner argues that any
ambiguity in the Ordinance must be resolved in his favor. Additionally, Landowner
argues that the use of the word “poultry,” within the agricultural section of the
Ordinance, Article III, §1000-301.1, does not ipso facto bring the chickens within the


       5
         Where, as here, the trial court took no additional evidence, our scope of review is limited
to determining whether the Board committed an abuse of discretion or an error of law. Hamilton
Hills Group, LLC v. Hamilton Township Zoning Hearing Board, 4 A.3d 788, 792 n.6 (Pa. Cmwlth.
2010). Whether a proposed use falls within a given category of permitted or prohibited uses in a
zoning ordinance is a question of law. Galzerano v. Zoning Hearing Board of Tullytown Borough,
92 A.3d 891, 894 (Pa. Cmwlth. 2014).

       6
         Landowner was not cited with any regard to an accessory use, but argues that the chickens
were a permitted accessory use.




                                                 8
purview of the agricultural portion of the Ordinance. Finally, Landowner argues that
the Board erred in concluding that the chickens were not pets.7
               The Board argues that the Property is zoned as residential and the
Ordinance does not permit agriculture in a residential zone.                      Further, the Board
argues that the reference to “poultry” within Article III §1000-301.1 of the Ordinance
brings the chickens within the bounds of the agriculture section of the Ordinance and
thus, the Board must treat the chickens as livestock. The Board also argues that while
domesticated animals are permitted to be kept in districts zoned as R-1 districts, there
are limitations on the number which may be kept, and therefore, 18 chickens are not
permitted under the Ordinance. Finally, citing Buck Hill Falls, 791 A.2d 392, the
Board argues that our sister court has decided that, although chickens may be held out
as family pets, they are in fact livestock animals if defined as such.8



       7
         Landowner also argues that the trial court’s reliance on Krupa v. Fayette County Zoning
Hearing Board (Pa. Cmwlth., No. 1111 C.D. 2007, filed January 30, 2008) (unreported) is
misplaced. We agree. Krupa is readily distinguishable from the instant case. In Krupa, the
landowner was cited for keeping “farm animals,” specifically horses and chickens, on property that
was zoned as R-2 residential. However, our disposition in Krupa was not concerned with whether
the ordinance was violated, but was focused on whether due process was afforded to the landowner.
This Court did not analyze whether the keeping of “farm animals” on residential property was
prohibited. Nevertheless, Krupa is an unreported opinion, and is therefore, not binding under
section 414(a) of this Court’s Internal Operating Procedures. 210 Pa. Code §69.414(a).


       8
           Buck Hill Falls is readily distinguishable from the instant matter. In that case, a restrictive
covenant prohibited the keeping of “poultry” expressly and our Superior Court concluded that based
on common understanding, statutory definitions, and case law, “poultry” and “chicken” are
interchangeable. 791 A.2d at 397. Here, however, the Ordinance’s definition of “agriculture” does
not contain the word “chicken” or “poultry” and even if it did, raising of chickens would still have
to be commercial to be considered agriculture under the Ordinance’s definition; however, in this
case, it is not.




                                                    9
               It is undisputed that an R-1 district is defined by the Ordinance as a
“Moderate Density Residential District.” Ordinance, Article II §1000-200. Article
II, §1000-203 of the Ordinance defines uses that are permitted as of right,9 uses that
are permitted by special exception, and uses that are prohibited. Article II §1000-203
(Table 1) of the Ordinance, defines what is and is not permitted under the Ordinance.
Our review of Article II §1000-203 (Table 1) of the Ordinance indicates that
agriculture is not a permitted use, nor is it allowed by special exception in R-1 zoned
districts, thus, we turn to the question of whether Landowner’s keeping of the
chickens is considered to be an “agricultural” use as defined by the pertinent part of
the Ordinance.
               It is a principle entrenched in the law that “zoning ordinances are to be
liberally construed to allow the broadest possible use of land,” Ligo v. Slippery Rock
Township, 936 A.2d 1236, 1238 (Pa. Cmwlth. 2007), or, in other words, “to give the
landowner the benefit of the least restrictive use.” Riverfront Development Group,
LLC v. City of Harrisburg Zoning Hearing Board, 109 A.3d 358, 366 (Pa. Cmwlth.
2015). “[W]e must remember that ‘[t]he permissive widest use of the land is the rule
and not the exception, unless specifically restrained in a valid and reasonable exercise
of the police power.’” Neshannock Township v. Musguire, 484 A.2d 839, 840 (Pa.
Cmwlth. 1984) (quoting Fidler v. Zoning Board of Adjustment, 182 A.2d 692, 695
(Pa. 1962)).     Indeed, “[t]his Court has held that it is an abuse of discretion for a
zoning hearing board to narrow the terms of an ordinance and further restrict the use
of a property.” Reihner v. City of Scranton Zoning Hearing Board, 176 A.3d 396,
400 (Pa. Cmwlth. 2017).

      9
         “A permitted use refers to a use which is allowed absolutely and unconditionally.”
Aldridge v. Jackson Township, 983 A.2d 247, 257 n.8 (Pa. Cmwlth. 2009) (citations omitted).



                                            10
              In reviewing the plain language of the text of an ordinance, Kohl v. New
Sewickley Township Zoning Hearing Board, 108 A.3d 961, 968 (Pa. Cmwlth. 2015),
we are “guided to construe words and phrases in a sensible manner, utilize the rules
of grammar and apply their common and approved usage, and give undefined terms
their plain, ordinary meaning.” Adams Outdoor Advertising, LP v. Zoning Hearing
Board of Smithfield Township, 909 A.2d 469, 483 (Pa. Cmwlth. 2006).                             In
interpreting a zoning ordinance, we apply the rules of statutory construction.
Delchester Developers, L.P. v. Zoning Hearing Board of Township of London Grove,
161 A.3d 1081, 1103 (Pa. Cmwlth. 2017) (citing Borough of Fleetwood v. Zoning
Hearing Board of Borough of Fleetwood, 649 A.2d 651, 656 (Pa. 1994)). The
primary mission of statutory interpretation is to determine legislative intent. Section
1921 of the Statutory Construction Act of 1972, 1 Pa.C.S. §1921. The plain language
of a statute generally provides the best indication of legislative intent, and therefore,
statutory construction begins with analyzing the text itself. Kohl, 108 A.3d at 968
(citing Malt Beverages Distributors Association v. Pennsylvania Liquor Control
Board, 918 A.2d 171, 176 (Pa. Cmwlth. 2007) (en banc), aff'd, 974 A.2d 1144 (Pa.
2009)). To ascertain and provide a natural construction of language and phrases, we
may consult dictionaries and can draw upon common sense and basic human
experience. Kohl, 108 A.3d at 969.10
              We recognize that “[a board’s] interpretation of its own zoning
ordinance is entitled to great deference and weight.” Hafner v. Zoning Hearing

       10
          In conducting this analysis, this Court is mindful “that the setting in which language is
used informs our understanding of the particular language employed,” Kohl, 108 A.3d at 969, and
“that the meaning of words may be indicated or controlled by those words with which they are
associated.” Commonwealth ex rel. Fisher v. Philip Morris, Inc., 4 A.3d 749, 756 n.9 (Pa. Cmwlth.
2010).




                                                11
Board of Allen Township, 974 A.2d 1204, 1210 (Pa. Cmwlth. 2009). As a general
matter, the courts afford the interpretation proffered by a zoning hearing board and/or
a zoning officer some degree of deference. See Kohl, 108 A.3d at 968-69. However,
if that interpretation is inconsistent with the plain language of the ordinance or the
meaning of the ordinance is unambiguous, the “interpretation carries little or no
weight.” Malt Beverages Distributors, 918 A.2d at 176. This is because “a zoning
board is not a legislative body, and it lacks authority to modify or amend the terms of
a zoning ordinance.” Greth Development Group, Inc. v. Zoning Hearing Board of
Lower Heidelberg Township, 918 A.2d 181, 187 (Pa. Cmwlth. 2006).
             In Article I §1000-108 of the Ordinance, which deals specifically with
definitions, “agriculture” as a land use is defined as follows:


             AGRICULTURE -- The commercial production and
             preparation for market of crops, livestock and livestock
             products, harvesting and preparation for market or use of
             agricultural, agronomic, horticultural, silvicultural, and
             aquacultural crops and commodities. The term includes
             production practices and procedures or types of crops,
             livestock, livestock products or commodities produced
             consistent with practices and procedures that are normally
             engaged by farmers or are consistent with technological
             development within the agricultural industry. The term
             shall not include the raising and care of exotic animals,
             including, but not limited to lions, tigers[,] and/or bear[s].

Ordinance Article I §1000-108 (emphasis added).
             Part one of the definition is the relevant portion for our discussion.
Agriculture is defined as “[t]he commercial production and preparation for market of
crops, livestock[,] and livestock products.” Id. Principles of English grammar state




                                           12
that commas can be used to separate parallel elements in a series or list.11 This
principle is illustrated as follows; the judges on this panel are Judge McCullough,
Judge Wojcik, and Senior Judge Leadbetter. The phrase, “the commercial production
and preparation for market of,” modifies each of the succeeding nouns, “crops,
livestock, and livestock products,” in the list equally.12 See WILLIAM STRUNK, JR.,
E.B. WHITE, THE ELEMENTS OF STYLE 92 (E.B. White, ed., 4th ed. 2000). The trial
court, therefore, erroneously concluded that the word commercial in the definition
only applies to the “production and preparation for market of crops.” The placement
of the phrase “commercial production and preparation” in the same sentence as
livestock and livestock products clearly reveals the intended meaning of agriculture
to be, in other words, the commercial production and preparation for market of
livestock and livestock products.            In order to fall within the definition of
“agriculture,” the chickens, even assuming they are “livestock,” must be utilized
“commercially and for market.”
              Landowner was not using his Property for agriculture because he was
not engaged in the commercial production or preparation of the chickens or chicken-
related products. The Ordinance does not define “commercial;” thus, we turn to
Black’s Law Dictionary for guidance.                   Black’s defines “commercial” as


       11
        See THE UNIVERSITY OF CHICAGO PRESS, THE CHICAGO MANUAL OF STYLE 312 (Russell
David Harper et al. eds., 16th ed. 2010).

       12
         By way of further explanation, the statement in Article I §1000-108 of the Ordinance,
“[t]he commercial production and preparation for market of crops, livestock[,] and livestock
products” means “the commercial production and preparation for market of crops; the commercial
production and preparation for market of livestock; the commercial production and preparation for
market of livestock products.” Thus, the use of a comma to create a series allows a writer to avoid
unnecessary repetition.




                                                13
“[m]anufactured for the markets; put up for trade  [, o]f,
relating to, or involving the ability of a product or business to make a profit
.” BLACK’S LAW DICTIONARY (11th ed. 2019). Additionally,
Black’s defines “commercial activity” as “an activity, such as operating a business,
conducted to make a profit.” Id. Webster defines commercial as “of, in, or relating
to commerce.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 456 (Gove ed.
1986).      These definitions are in line with the Ordinance’s requirement that the
commercial activity be done with the goal of placing the product in the “market.”
               The facts illustrate that the raising of the chickens was not commercial in
nature. We can discern no fact indicating any type of commercial activity in regard
to the chickens, and the Board did not make any similar finding. Conversely, the
Board found that the family considers each and every one of the chickens to be a
family pet. (F.F. No. 11.) Similarly, the testimony elicited by Landowner and Mrs.
Sabatini demonstrates that chicken eggs, meat, and feathers were never advertised for
sale; the chickens were never butchered or consumed; each chicken has a name; and
the chickens are not confined full-time like commercial chickens. (R.R. at 18a, 20a,
45a; N.T. at 13, 15, 26, 40.) Moreover, the record contains numerous pictures that
show the chickens interacting with Landowner’s children, as if they were pets. (R.R.
at 106a-08a, 110a, 112a-13a.) The record does not reflect that Landowner was
engaged in the buying or selling of chickens or chicken-related products, nor was
Landowner engaged in a business to place the chickens on the “market” to make a
profit from chickens or chicken-related products.              We cannot ignore the plain
language of the Ordinance that requires agriculture to be commercial in nature. 13

       13
          The Ordinance does not define livestock; however, we conclude that the chickens are
livestock. Because livestock is not defined under the Ordinance, we turn to the plain and ordinary
(Footnote continued on next page…)

                                               14
Therefore, we conclude that the keeping of the chickens was not commercial in
nature, and was not an agricultural use as defined by the Ordinance.
              Furthermore, the Board contends that, because Article III §1000-
301.1(B) of the Ordinance states that “[a]ny permitted structure, pen, corral or other
enclosure for the shelter or confinement of livestock or poultry shall be located not
less than 150 feet from any lot line provided, however, that normal farm fencing shall
be permitted in accordance with Subsection C,” the raising of chickens falls within
the definition of agriculture. Although it may be true that under the Ordinance, a
structure or other enclosure for the confinement of livestock or poultry must be
located at least 150 feet from any lot line, mere reference to poultry in this section
does not bring Landowner’s activity within the definition of agriculture under the
Ordinance. Instead of further defining agriculture as a use, these provisions merely
detail the technical requirements and limitations for poultry enclosures. However, as
we made clear above, Landowner was not engaged in commercial activity with
regard to the chickens. Because we conclude that the keeping of these chickens is not
agriculture as defined by the Ordinance, we need not reach Landowner’s contention
that the keeping of the chickens is a permitted accessory use.


(continued…)

meaning of the word. Black’s Law Dictionary defines livestock as, “[f]arm animals; specif.,
domestic animals and fowls that (1) are kept for profit or pleasure, (2) can normally be confined
within boundaries without seriously impairing their utility, and (3) do not normally intrude on
others’ land in such a way as to harm the land or growing crops.” BLACK’S LAW DICTIONARY (11th
ed. 2019). Moreover, Webster defines livestock as “animals of any kind kept or raised for use or
pleasure; esp : meat and dairy cattle and draft animals. . . .” WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 1324 (Gove ed. 1986). However, regardless of whether the chickens
are considered livestock, our conclusion would not change because as we have established
Landowner was not engaged in commercial activity with regard to the chickens.




                                               15
                                      Conclusion
             In sum, we conclude that Landowner was not engaged in agriculture as
defined by the Ordinance, and therefore, did not violate the Ordinance by keeping
chickens on his Property that is zoned as an R-1 residential district.
             Accordingly, the April 29, 2019 order of the trial court is reversed.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           16
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Sabatini,                     :
                   Appellant         :
                                     :    No. 668 C.D. 2019
           v.                        :
                                     :
Zoning Hearing Board of Fayette      :
County, Pennsylvania                 :

                                  ORDER


           AND NOW, this 24th day of April, 2020, the April 29, 2019 order of
the Court of Common Pleas of Fayette County is REVERSED.



                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge